DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JESSICA J. CACCAVALE,
                            Appellant,

                                    v.

    THE TOWN OF SOUTHWEST RANCHES, BROWARD COUNTY
              FLORIDA, a municipal corporation,
                         Appellee.

                              No. 4D17-800

                         [November 15, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 16-
13783 (03).

  Mark F. Booth of Rogers, Morris & Ziegler, LLP, Fort Lauderdale, for
appellant.

  Keith M. Poliakoff and Richard J. Dewitt of Arnstein & Lehr, LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Pangilinan v. Broward Cty., 914 So. 2d 1094 (Fla. 4th
DCA 2005).

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.